Citation Nr: 1704672	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for short leg syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force, including from June 19, 1962 to May 15, 1979, and from May 16, 1979 to December 2, 1980, but, having received an other than honorable discharge from the latter period of service, he is barred from receiving VA benefits based on such service.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In support of these claims, the Veteran requested a hearing before the Board, first at the RO and then by videoconference.  VA acknowledged the initial request, but after informing the Veteran of the date and time of the hearing, the Veteran failed to report.  Thereafter, in June 2016, the Board remanded these claims to the RO for the purpose of affording the Veteran a videoconference hearing.  Again, VA informed the Veteran of the date and time of the hearing, but the Veteran failed to report.  The Board thus deems the hearing requests withdrawn.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA has never afforded the Veteran a VA examination in support of these claims.  This is so despite the fact that, on multiple occasions during his qualifying active service, he received treatment for back complaints and, beginning in 1981, approximately two years after discharge from that period of service, doctors diagnosed him with back disorders, at least one congenital in nature, and short leg syndrome.  No doctor has yet discussed whether such disorders are related to service, or, if congenital, initially manifested or worsened therein.  

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a lumbar spine examination.  Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including service treatment records and post-service treatment records dated since 1981 referring to the Veteran's back and leg lengths, and his representative's January 2013 written statement citing medical studies in support of these claims.    

b.  Diagnose all back disorders shown to exist.

c.  With regard to each back disorder and the Veteran's short leg syndrome, indicate whether the condition is congenital or developmental in nature.

d.  For each developmental back or leg condition, opine whether it was aggravated during the Veteran's June 19, 1962 to May 15, 1979 period of service (Veteran not entitled to benefits for subsequent service).


e.  For each back or leg condition thought to represent a defect, opine whether it was subject to superimposed injury or disease during the Veteran's June 19, 1962 to May 15, 1979 service and has since resulted in additional disability apart from the defect. 

f.  For all other back and/or leg conditions, opine whether each is at least as likely as not related to or the result of the Veteran's active service, including the documented in-service back problems.  

g.  Provide rationale for all opinions expressed, including by referring to the medical studies the representative cited in January 2013.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.  

3.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




